Title: To George Washington from John Mathews, 15 March 1782
From: Mathews, John
To: Washington, George


                        
                            Dear Sir.
                            Jacksonburgh So. Carolina March 15. 1782.
                        
                        Your Letter of the 19th of December last was by my Predecessor Mr Rutledge, laid before the Legislature of
                            this State at Their last Meeting in January. In consequence whereof and from a previous conviction, of the importance of
                            the several matters recommended by Your Excellency, the subject of recruiting the line of this State, had been taken up,
                            and on receipt of your letter a law was passed conformable thereto.
                        A certifyed Copy of this law I have transmitted to the President of Congress,, and now inclose you a printed
                            extract of it, which contains all its material parts.
                        On taking a view of this law, I have no doubt you will be convinced, of the perfect good disposition of this
                            State to re’establish its line, on the most respectable footing.
                        The bounties offered are very high, and as Negroes sell here, in North Carolina and Virginia, will be equal
                            to 200 Guineas for each recruit, and from the best information, the legislature were persuaded that the bounty proposed by
                            the law, would more readily procure Men than an equal Value in Money—The Country having been very much thined of Negroes,
                            they are in great demand, and money is of little use, as the market to which it can be carried, are at too great a distance.
                        How far this State may be able to furnish the number of men proposed by the law to be recruited, is
                            problematical, but I am confident the temptation will bring considerable numbers out of No. Carolina, and probably some
                            out of Virginia—Although the men taken out of those States, may lessen their levies, as they will be entitled to a credit
                            for them. Yet it will answer this good purpose, that the Men will by this means be brought into the Field, when in all
                            probability, they would not, by either of those States.
                        Besides our full quota of Troops, the State has directed 440 able bodied negroes to be furnished this Army,
                            to act as Artificers, Waggoners, Pioneers and Officers servants, which I shall be able to deliver in a few days, by this means
                            General Greene will be able to throw so many good men into the ranks.
                        Knowing how great a temptation it is to men to enlist, and how much it tends to promote the Service, I have
                            formed a plan for furnishing the line of this State with cloathing—I think it promisses success, as, through the same
                            channel, Washington and Lee’s corps have been almost entirely equiped, at the expence of this State in the first instance,
                            and many very useful Articles have been supplyed to the Army at large.
                        Perhaps the request I am about to make, may wear the face of an unreasonable jealousy, but so strongly
                            impressed as I am with the desire of retaining that place in your Esteem, with which you have heretofore honoured me, I
                            cannot avoid renewing my claim to a continuance of it, and signifying how happy I should be, to ingrose a few moments of
                            your leisure time, by a line sometimes from you—And at the same time requesting such information from you, as will be
                            useful to me in my public station.I am My Dear Sir with the most sincere Esteem and Regard Your Exclys most Obedt Servt
                        Jno. Mathews

                    